In the
 United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 05-2397
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,
                                   v.

REGINALD J. OWENS,
                                                 Defendant-Appellant.
                           ____________
             Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
                 No. 03 CR 800—Ruben Castillo, Judge.
                           ____________
    ARGUED FEBRUARY 23, 2006—DECIDED MARCH 17, 2006
                           ____________


  Before EASTERBROOK, RIPPLE and WOOD, Circuit Judges.
  RIPPLE, Circuit Judge. On September 16, 2003, a grand jury
sitting in the Northern District of Illinois returned a three-
count indictment, charging Reginald Owens with bank
robbery in violation of 18 U.S.C. § 2113(a). He pleaded
guilty to all three counts. The district court sentenced him to
three concurrent terms of 60 months’ imprisonment. It also
imposed a restitution obligation of $7,967. Mr. Owens now
appeals his sentence. For the reasons set forth in this
opinion, we affirm the judgment of the district court.
2                                                    No. 05-2397

                                I
                       BACKGROUND
  In 2003, Mr. Owens committed three bank robberies in
a four-month period at various locations in Chicago.1
During the third robbery, Mr. Owens was pursued by
security officials, apprehended and arrested.
  On September 16, 2003, Mr. Owens was indicted on
three counts of bank robbery. See 18 U.S.C. § 2113(a).
Pursuant to an agreement with the Government, he pleaded
guilty to all three counts on December 9, 2003. During the
hearing on the guilty plea, Mr. Owens stipulated to an
advisory sentencing range of 57-71 months, based on the
following calculations: Beginning with a base offense level
of 20, two points were added because Mr. Owens stole
property from a financial institution, see U.S.S.G.
§ 2B3.1(b)(1); one point was added because the banks’


1
  Mr. Owens robbed Uptown National Bank on May 5, 2003;
North Community Bank on July 15, 2003; and Bank One on
August 18, 2003. He stole a total of $20,416—$13,725 of which
was recovered by the police after Mr. Owens was caught by
security officials in the course of the third robbery.
  The parties dispute whether Mr. Owens used threatening notes
in the course of the robberies. The Government submitted that,
during each of the three robberies, Mr. Owens handed to the
bank teller a note which indicated that, if the teller did not turn
over the money requested, he would be killed. Mr. Owens rightly
notes that only the note from the third robbery was recovered,
and it contained no threat, implicit or explicit. Regardless, the
resolution of this issue does not affect the disposition of this
appeal. The district court thoroughly considered the matter at
sentencing and determined that it was moot. Neither party raises
the issue before us.
No. 05-2397                                                    3

aggregate losses exceeded $10,000 but were less than
$50,000, see id. § 2B3.1(b)(7); two points were added because,
in the course of flight, persons assisting in Mr. Owens’
apprehension suffered bodily injury, see id. § 2B3.1(b)(3)(A);
and three points were added because Counts I, II and III
could not be grouped as “closely related” offenses, see id. §
3D1.4. The parties also agreed to deduct three points for
acceptance of responsibility, see id. § 3E1.1, resulting in a
total offense level of 25. Coupled with a criminal history of
I, the total offense level produced an advisory sentencing
range of 57-71 months.
  Mr. Owens’ sentencing hearing was held on May 3, 2005.
Defense counsel first argued that there existed “theoretical
confusion over Blakely and Booker” and contended that
the retroactive application of the “remedial opinion in
Booker . . . creates an illogical result and raises ex post facto
problems.” R.67 at 15. The district court rejected these
arguments:
    I am obligated as a District Court Judge . . . to follow the
    Booker remedial opinion and apply the guidelines on an
    advisory basis, in the first instance by calculating the
    relevant sentencing guideline range. So my calculation
    of the relevant sentencing guideline range needs to take
    into account the entire Booker decision.
Id. at 16.
  Defense counsel also submitted that the court should
impose a sentence lower than the sentence computed under
the Guidelines, to account for: (1) Mr. Owens’ HIV-positive
status, the need for medical treatment and his shortened life
expectancy, id. at 20-21, (2) Mr. Owens’ personal problems,
including his financial desperation and clinical depression,
id. at 19, (3) Mr. Owens’ remorseful nature, including his
recognition that he has “made terrible choices,” id. at 18,
4                                                 No. 05-2397

and (4) the fact that the crimes were merely Class C felonies,
which are “probationable,” id. at 22. Mr. Owens personally
spoke on his behalf as well, urging that he was remorseful
and not “an evil person.” Id. at 29. The district court ulti-
mately imposed three concurrent terms of 60 months’
imprisonment, as well as a restitution obligation in the
amount of $7,967. Id. at 30-31.


                              II
                       DISCUSSION
                              A.
  Mr. Owens contends that the district court’s application of
various sentencing enhancements violated the Ex Post Facto
Clause. He submits that, at the time of his criminal conduct,
a judge was not permitted to increase the maximum sen-
tencing range on the basis of facts not charged in the
indictment or proven to a jury beyond a reasonable doubt;
therefore, he reasons, retroactive application of United States
v. Booker, 543 U.S. 220 (2005), permitting the judge to apply
enhancements premised on judge-found facts, violates his
Fifth Amendment rights.
  We previously have rejected this contention. In United
States v. Jamison, 416 F.3d 538 (7th Cir. 2005), for example,
we recognized that a defendant has a right to fair notice
of criminal penalties; nevertheless, the retroactive ap-
plication of the remedial portion of Booker, we held, does not
violate either due process or ex post facto guarantees:
    Jamison essentially seeks a sentence that comports
    with the Sixth Amendment requirements of Booker,
    but wants to avoid the possibility of a higher sen-
    tence under the remedial holding of Booker. Unfortu-
    nately for Jamison, the Supreme Court clearly instructed
No. 05-2397                                                 5

    that both holdings should be applied to all cases on
    direct review . . . . [Moreover,] Jamison knew that he
    was committing a crime at the time he distributed
    cocaine base. The new judicial interpretation of the law
    brought about by Booker affects his punishment, not
    whether his conduct was innocent. Distributing cocaine
    base was not made a crime by the Court’s decision in
    Booker. Jamison also had fair warning that distributing
    cocaine base was punishable by a prison term of up to
    twenty years, as spelled out in the United States Code.
    Jamison had sufficient warning of the possible conse-
    quences of his actions, and his sentence does not run
    afoul of any of the core concepts discussed in Rogers [v.
    Tennessee, 532 U.S. 451 (2001)].
Id. at 539. We reiterated this holding and rejected a
claim similar to the claim made by Mr. Owens in United
States v. Cross, 430 F.3d 406, 409-10 (7th Cir. 2005) (holding
that the retroactive application of Booker to a crime that
was committed before 2005 does not violate the Ex Post
Facto Clause, given that the defendant had fair warning
of statutory maximums).
  Mr. Owens does not attempt to distinguish Jamison or
Cross, nor could he. He was sentenced to 60 months’
imprisonment, a term well within the statutory maxi-
mum for three counts of bank robbery. See 18 U.S.C.
§ 2113(a) (imposing a statutory maximum of twenty
years’ imprisonment for each violation). Indeed, he was
warned at his change-of-plea hearing that the maximum
term of imprisonment for which he was eligible was 20
years’ imprisonment on each count, totaling 60 years’
imprisonment. Therefore, we must conclude that Mr. Owens
had “fair warning” of the “possible consequences of his
actions,” as “spelled out in the United States Code.” Jamison,
6                                                  No. 05-2397

416 F.3d at 539.


                               B.
   Mr. Owens also submits that the district court erred in
applying sentencing enhancements premised on judge-
found facts. In his view, the “statutory maximum” for his
crimes should be defined as the high end of the guide-
lines sentencing range as computed “without any additional
findings” by the judge. Appellant’s Br. at 29-30. He contin-
ues that, because the district court found additional facts
and then used these facts to increase the advisory sentenc-
ing range from 33-41 months to 57-71 months, the resulting
60-month term violates his Sixth Amendment rights, as
recognized in Blakely. See Blakely v. Washington, 542 U.S. 296
(2004).
  Mr. Owens’ position is without merit.2 Booker clearly
permits a district court to grant a sentencing enhance-
ment based on facts not charged in the indictment, not
proven to a jury beyond a reasonable doubt or not admitted
by the defendant. 543 U.S. at 226-27; see also United States v.
Robinson, 435 F.3d 699, 701-02 (7th Cir. 2006) (“True, Booker
holds that judges may not find facts that increase the
maximum punishment and that a mandatory sentencing
guidelines scheme violates that rule. But Booker resolved the


2
  Contrary to Mr. Owens’ contention, at the time that Mr. Owens
committed his crimes, Blakely v. Washington, 542 U.S. 296 (2004),
had not yet been decided. Therefore, Mr. Owens cannot claim a
legitimate expectation, premised on Blakely’s holding, that facts
forming the basis of the sentencing enhancements imposed
would be found beyond a reasonable doubt by a jury, rather than
by a judge.
No. 05-2397                                                     7

problem by making the guidelines advisory; judicial fact-
finding in sentencing is acceptable because the guidelines
are now nonbinding.”). Our post-Booker cases have ex-
plained the two steps in reviewing sentences now that the
Sentencing Guidelines are advisory: First, we examine
whether the district court calculated the appropriate
advisory sentencing range; and second, we review whether
the sentence imposed was reasonable, by reference to the
sentencing factors specified in 18 U.S.C. § 3553(a). See id. at
700-01.
  Here, the district court properly calculated the ad-
visory guidelines range,3 as well as appropriately recog-
nized the Sentencing Guidelines as advisory. Therefore,
the district court correctly applied the sentencing enhance-
ments, and we review the sentence only for reasonableness.


                               C.
  Mr. Owens next challenges his sentence as unreason-
able. He contends that the district court failed to con-
sider applicable § 3553(a) factors. He urges specifically
that his crimes were nonviolent, that he cooperated fully
with the investigation and that probation would have
been a viable alternative to imprisonment.
  In United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005), we recognized that sentences that fall within the
advisory guidelines range—like Mr. Owens’—are entitled to



3
  Mr. Owens did not object to those calculations or to the
application of enhancements at either the change-of-plea hear-
ing or the sentencing hearing, nor does he raise such an objection
on appeal.
8                                                 No. 05-2397

a rebuttable presumption of reasonableness. To rebut that
presumption, Mr. Owens must establish that, when viewed
in light of the factors specified in § 3553(a), his sentence is
unreasonable. Id.
  Mr. Owens is correct that the district court did not discuss
at-length each and every sentencing factor specified in §
3553(a). However, a fair reading of the sentencing transcript
makes clear that the court did consider all of the informa-
tion presented by the parties. Indeed, the court noted
specifically that it had received letters on behalf of the
defendant and that it would consider them and give them
the weight that the court deemed appropriate. The court
also considered the defendant’s background and the nature
of the offenses and remarked:
    You strike me as an intelligent person . . . . [Y]ou
    have no criminal history. But then we look at the
    offenses here, I have to take into consideration that you
    committed three robberies within four months. And
    I understand that you came forward. You [sic] moti-
    vated to come clean. That is to your credit. And I
    will certainly take that into consideration.
      But I also see that you worked at two different banks.
    And there is no such thing as a nonviolent robbery
    because there are just too many wild cards when you go
    up to a teller, with whatever type of note, and start
    demanding money. You don’t know what’s going to
    happen. That teller drops dead of a heart attack; you are
    on the line for a felony murder offense. If some group of
    security guards or other involved citizens decide to take
    certain action to stop the robbery and someone gets hurt
    in the robbery, it quickly gets out of control.
      In other words, what I am telling you is, the minute
    you decide to take money from an institution like
No. 05-2397                                                   9

    this, things just quickly get out of control. The fact
    that you did that three times within four months
    leads me to calculate when I consider all the factors
    under federal law, under [§] 3553, that it would not be
    appropriate to sentence you to anything less than a
    sentencing guidelines sentence.
R.67 at 29-30.
  We believe that this explanation is sufficient to meet
the standards set forth in our post-Booker decisions.
We previously have held that a judge need not apply
§ 3553(a) in a checklist fashion or rehearse on the record
all considerations listed therein; rather, an “adequate
statement” of the judge’s justifications for the sentence
imposed is sufficient, so long as this justification is “consis-
tent with section 3553(a).” United States v. Dean, 414
F.3d 725, 729 (7th Cir. 2005).
  The record reflects that the district court met this stan-
dard. It first discussed the nature of Mr. Owens’ offenses,
noting that all three robberies were committed within a
short, four-month time frame. It emphasized that, al-
though not overtly violent, the robberies were neverthe-
less dangerous and unpredictable. R.67 at 30 (noting that
a bank teller could have a heart attack, or security personnel
could be harmed in the course of attempting to stop the
robbery). These observations were directed to consider-
ations included in § 3553(a). See 18 U.S.C. § 3553(a)(1)
(specifying that the court must consider “the nature and
circumstances of the offense”). The court also weighed “the
history and characteristics of the defendant,” as required by
§ 3553(a)(2). It recognized that Mr. Owens had no criminal
history and that he immediately assumed responsibility for
his crimes. But, according to the district court, these facts
were made less relevant by the nature and seriousness of the
10                                                No. 05-2397

offense, and by the fact that Mr. Owens’ prior experience
working at a bank placed him on notice of the possible
implications of his conduct, including that “things [could]
just quickly get out of control.” R.67 at 30. The fact-specific
balancing of these factors is entitled to great deference by
this court. United States v. Newsom, 428 F.3d 685, 688 (7th
Cir. 2005).
   Additionally, the court noted that Mr. Owens had ac-
cepted responsibility for his actions and exhibited remorse.
It also assured him that the court considered his medical
condition. Nevertheless, it found that, when one weighs
these facts against the serious nature of the offenses and the
short time frame in which they were committed, a lengthy
term of imprisonment was desirable. See R.67 at 30.
  The district court’s sentence—five years’ imprisonment for
the commission of three separate bank robberies in a four-
month period—quite clearly assures us that the court took
into consideration all matters in extenuation and mitigation.
For each of these dangerous acts, the district court imposed
a sentence near the low end of the advisory range of 57-71
months; the court then directed that the three 60-month
term sentences run concurrently. A fair reading of the entire
sentencing proceeding makes clear that the court thought-
fully considered all the pertinent circumstances.


                         Conclusion
  The district court committed no reversible error in the
imposition of the sentence and the sentence is certainly
reasonable. Accordingly, we affirm the judgment of the
district court.
                                                    AFFIRMED
No. 05-2397                                            11

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—3-17-06